TELLABS, INC.

2001 STOCK OPTION PLAN

 

Article 1.

Establishment, Objectives, and Duration

1.1 Establishment of the Plan. Tellabs, Inc., a Delaware corporation
(hereinafter referred to as the "Company"), hereby establishes the incentive
compensation plan to be known as the Tellabs, Inc. 2001 Stock Option Plan
(hereinafter referred to as the "Plan").

Subject to approval by the Company's stockholders, the Plan shall become
effective as of January 24, 2001 (the "Effective Date") and shall remain in
effect as provided in Section 1.3 hereof.

1.2 Purpose of the Plan. The purpose of this Plan is to benefit the Company and
its subsidiaries and affiliated companies by enabling the Company to offer to
certain employees stock based incentives and other equity interests in the
Company, thereby giving them a stake in the growth and prosperity of the Company
and encouraging the continuance of their services with the Company or
subsidiaries or affiliated companies.

1.3 Duration of the Plan. The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Board of Directors to amend
or terminate the Plan at any time pursuant to Article 11 hereof, until all
Shares subject to it shall have been purchased or acquired according to the
Plan's provisions.

 

Article 2.

Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:

"Award" means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options or Stock Appreciation
Rights.

"Award Date" means the date an Award is granted to the Participant.

"Award Agreement" means a writing provided by the Company to each Participant
setting forth the terms and provisions applicable to Awards granted under this
Plan. The Participant's acceptance of the terms of the Award Agreement shall be
evidenced by his or her continued employment without written objection before
any exercise or payment of the Award. If the Participant objects in writing, the
grant of the Award shall be revoked.

"Board" or "Board of Directors" means the Board of Directors of the Company.

"Change in Control" means the first to occur of:

(a) Any "person" (as defined in Section 13(d) and 14(d) of the Exchange Act),
excluding for this purpose, the Company or any Subsidiary of the Company, or any
employee benefit plan of the Company or any Subsidiary of the Company, or any
person or entity organized, appointed or established by the Company for or
pursuant to the terms of any such plan which acquires beneficial ownership of
voting securities of the Company, is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly of
securities of the Company representing twenty percent (20%) or more of the
combined voting power of the Company's then outstanding securities; provided,
however, that no Change in Control will be deemed to have occurred as a result
of a change in ownership percentage resulting solely from an acquisition of
securities by the Company; and provided further that no Change in Control will
be deemed to have occurred if a person inadvertently acquires an ownership
interest of twenty percent (20%) or more but then promptly reduces that
ownership interest below twenty percent (20%);

(b) During any two (2) consecutive years (not including any period beginning
prior to the Effective Date), individuals who at the beginning of such two (2)
year period constitute the Board of Directors of the Company and any new
director (except for a director designated by a person who has entered into an
agreement with the Company to effect a transaction described elsewhere in this
definition of Change in Control) whose election by the Board or nomination for
election by the Company's stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved (such individuals and any such new director, the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board;

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the company resulting from such Business
Combination (including, without limitation, a company which as a result of such
transaction owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the outstanding voting securities of the Company; (ii) no person (excluding
any company resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such company resulting from such
Business Combination) beneficially owns, directly or indirectly, twenty percent
(20%) or more of, respectively, the then combined voting power of the then
outstanding voting securities of such company except to the extent that such
ownership existed prior to the Business Combination; and (iii) at least a
majority of the members of the board of directors of the company resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination;

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or

(e) A tender offer (for which a filing has been made with the Securities and
Exchange Commission ("SEC")) which purports to comply with the requirements of
Section 14(d) of the Securities Exchange Act of 1934 and the corresponding SEC
rules) is made for the outstanding voting securities of the Company, then the
first to occur of:

(1) Any time during the offer when the person making the offer owns or has
accepted for payment securities of the Company representing twenty-five percent
(25%) or more of the combined voting power of the Company's then outstanding
securities, or

(2) Three business days before the offer is to terminate unless the offer is
withdrawn first if the person making the offer could own, by the terms of the
offer plus any securities owned by such person, securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company's then outstanding securities when the offer terminates.

"Code" means the Internal Revenue Code of 1986, as amended from time to time, or
any successor legislation thereto.

"Committee" means the Committee as specified in Article 3 herein appointed by
the Board to administer the Plan with respect to grants of Awards.

"Common Stock" means the common stock, $.01 par value per share, of the Company.

"Company" means Tellabs, Inc., a Delaware corporation, as well as any successor
to such entity as provided in Article 13 herein.

"Director" means any individual who is a member of the Board of Directors of the
Company.

"Disability" shall have the meaning ascribed to such term in the long-term
disability plan which governs any such benefits to which Participant may be or
may become entitled. If no long term disability plan is in place with respect to
a Participant, then with respect to that Participant, Disability shall mean: for
the first twenty-four (24) months of disability, that the Participant is unable
to perform his or her job; thereafter, that the Participant is unable to perform
any and every duty of any gainful occupation for which the Participant is
reasonably suited by training, education or experience.

"Effective Date" shall have the meaning ascribed to such term in Section 1.1
hereof.

"Employee" means any employee of the Company or any Subsidiary and any
individual who has accepted employment with the Company or any Subsidiary; but
shall not include any individual while such individual is providing services to
the Company or any Subsidiary in the capacity of, or is or was designated by the
Company or a Subsidiary as, an independent contractor.

"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

"Fair Market Value" shall mean an amount equal to the closing price on the
applicable date for sales of shares of Common Stock made and reported through
the National Market System of the National Association of Securities Dealers,
Inc. or such national stock exchange on which the Common Stock may then be
listed and which constitutes the principal market for the Common Stock, or, if
no sales of Common Stock shall have been reported with respect to that date, on
the next preceding date with respect to which sales were reported.

"Freestanding SAR" means a stock appreciation right that is granted
independently of any Options, as described in Article 7 herein.

"Incentive Stock Option" or "ISO" means an option to purchase Shares granted
under Article 6 herein and which is designated as an Incentive Stock Option and
which is intended to meet the requirements of Code Section 422.

"Nonqualified Stock Option" or "NQSO" means an option to purchase Shares granted
under Article 6 herein and which is not intended to meet the requirements of
Code Section 422.

"Option" means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6 herein.

"Option Price" means the price at which a Share may be purchased by a
Participant pursuant to an Option.

"Participant" means any individual who has outstanding an Award granted under
the Plan.

"Shares" means shares of Common Stock of the Company.

"Stock Appreciation Right" or "SAR" means an Award, granted alone or in
connection with a related Option, designated as an SAR, pursuant to the terms of
Article 7 herein.

"Subsidiary" means any Company, partnership, joint venture, affiliate, or other
entity in which the Company is the direct or indirect beneficial owner of not
less than twenty percent (20%) of all issued and outstanding equity interests.

"Tandem SAR" means an SAR that is granted in connection with a related Option
pursuant to Article 7 herein, the exercise of which shall require forfeiture of
the right to purchase a Share under the related Option (and when a Share is
purchased under the Option, the Tandem SAR shall similarly be forfeited).

Article 3.

Administration

3.1 The Committee. The Plan shall be administered by the Compensation Committee
of the Board, or by any other Committee appointed by the Board. If, and to the
extent that, no Committee exists that has the authority to administer the Plan,
the functions of the Committee shall be exercised by the full Board.

3.2 Authority of the Committee. Except as limited by law or by the Certificate
of Incorporation or Bylaws of the Company, and subject to the provisions herein,
the Committee shall have full power to select Employees and others who shall
participate in the Plan; determine the sizes and types of Awards; determine the
terms and conditions of Awards in a manner consistent with the Plan; construe
and interpret the Plan and any agreement or instrument entered into under the
Plan; establish, amend, or waive rules and regulations for the Plan's
administration; and (subject to the provisions of Article 11 herein) amend the
terms and conditions of any outstanding Award to the extent such terms and
conditions are within the discretion of the Committee as provided in the Plan.
Further, the Committee shall make all other determinations which may be
necessary or advisable for the administration of the Plan. As permitted by law,
the Committee may delegate the authority granted to it herein.

3.3 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders and resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company, its stockholders, Employees, Participants, and their estates and
beneficiaries.

 

Article 4.

Shares Subject to the Plan and Maximum Awards

4.1 Shares Available for Awards. The aggregate number of Shares which may be
delivered for purposes of this Plan with respect to Awards shall not exceed
38,000,000 Shares (subject to adjustment as provided in Section 4.3), which may
be either authorized and unissued Shares or Shares held in or acquired for the
treasury of the Company. Of the aggregate number of Shares, up to all of such
Shares may be issued with respect to Incentive Stock Option Awards or
Nonqualified Stock Option awards. In addition, up to an aggregate of 1,000,000
Freestanding SARs may be granted under the Plan. Upon:

(a) a cancellation, termination, expiration, forfeiture, or lapse for any reason
(with the exception of the termination of a Tandem SAR upon exercise of the
related Options, or the termination of a related Option upon exercise of the
corresponding Tandem SAR) of any Award, then the number of Shares or SARs
covered by the Award shall not be deemed to have been delivered or used for
purposes of determining the maximum number of Shares which may be delivered or
Freestanding SARs which may be granted under the Plan; or

(b) payment of an Option Price with previously-acquired shares and/or payment of
any taxes arising upon exercise of an Option with previously acquired Shares or
by withholding Shares which otherwise would be acquired on exercise, then only
the number of Shares issued net of the number of Shares tendered or withheld
shall be deemed delivered for purposes of determining the maximum number of
Shares which may be delivered under the Plan.

4.2 Individual Participant Limitations. The following rules shall apply to
grants of Awards under the Plan:

(a) Subject to adjustment as provided in Section 4.3 herein and subsection (b)
below, the maximum aggregate number of Shares which may be issuable under Option
Awards and used for reference purposes for Awards of Freestanding SARs that may
be granted in any one (1) fiscal year to a Participant shall be 250,000.

(b) Notwithstanding the foregoing and subject to adjustment as provided in
Section 4.3 herein, the maximum aggregate number of Shares which may be issuable
under Option Awards and used for reference purposes for Awards of Freestanding
SARs that may be granted to a Participant in the first (1st) fiscal year of the
Participant's employment with the Company shall be 500,000.

4.3 Adjustments in Authorized Shares. In the event of any change in corporate
capitalization, such as a stock split, or a corporate transaction, such as any
merger, consolidation, separation, including a spin-off, or other distribution
of stock or property of the Company, any reorganization (whether or not such
reorganization comes within the definition of such term in Code Section 368) or
any partial or complete liquidation of the Company, such adjustment shall be
made in the number and class of Shares available for Awards, the number and
class of and/or price of Shares subject to outstanding Awards granted under the
Plan and the number of Shares set forth in Sections 4.1 and 4.2, as may be
determined to be appropriate and equitable by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights; provided, however,
that the number of Shares subject to any Award shall always be a whole number.

 

Article 5.

Eligibility and Participation

5.1 Eligibility. Persons eligible to participate in this Plan include all
officers and other Employees of the Company and its Subsidiaries, as determined
by the Committee, including Employees who are members of the Board and Employees
who reside in countries other than the United States of America. The Committee
may, at its discretion, permit the participation in the Plan by those
individuals who have accepted employment with the Company or a Subsidiary, but
as of the date of their initial Awards have not yet commenced employment;
provided, however, that in no event shall an ISO be granted to any Employee
prior to the date such Employee commences employment with the Company or a
Subsidiary.

5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Employees as described in
Section 5.1 hereinabove those to whom Awards shall be granted and shall
determine the nature and amount of each Award.

 

Article 6.

Stock Options

6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to one or more Participants in such number, and upon such terms,
and at any time and from time to time as shall be determined by the Committee.
The Committee may grant Nonqualified Stock Options or Incentive Stock Options;
provided, however, that (a) no ISO may be granted more than ten (10) years after
the Effective Date of the Plan, (b) the Option Price with respect to any ISO
granted to a Participant who is a ten percent (10%) stockholder within the
meaning of Section 422 of the Code shall be not less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of grant and
such ISO shall not be exercisable after the expiration of five (5) years from
the date of grant, and (c) the aggregate Fair Market Value (determined on the
date the ISO is granted) of the Shares subject each installment becoming
exercisable for the first time in any calendar year under ISOs granted under all
plans of the Company and any Subsidiary, including this Plan, to a Participant
shall not exceed $100,000 (provided, that to the extent that the aggregate Fair
Market Value (determined on the date of grant of the ISO) of the Shares subject
to ISOs becoming exercisable for the first time in a calendar year exceeds
$100,000 due to the acceleration of the exercisability of such installments,
that portion of the ISOs (determined by taking ISOs into account in the order in
which they were granted) in excess of such $100,000 amount shall be treated as
Nonqualified Stock Options. The Committee shall have complete discretion in
determining the number of Options granted to each Participant (subject to
Article 4 herein).

6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the duration of the Option, the number of
Shares to which the Option pertains, and such other provisions as the Committee
shall determine. The Award Agreement with respect to the Option also shall
specify whether the Option is intended to be an ISO within the meaning of Code
Section 422, or an NQSO whose grant is intended not to fall under the provisions
of Code Section 422; provided, that the absence of any specification shall mean
the Option is an NQSO.

6.3 Option Price. The Committee shall designate the Option Price for each grant
of an Option under this Plan which Option Price shall be at least equal to one
hundred percent (100%) of the Fair Market Value of a Share on the date the
Option is granted, and which Option Price may not be subsequently changed by the
Committee except pursuant to Section 4.3 hereof or to the extent provided in the
Award Agreement.

6.4 Duration of Options. Each Option granted to an Employee shall expire at such
time as the Committee shall determine at the time of grant; provided, however,
that unless otherwise designated by the Committee at the time of grant, no
Option shall be exercisable later than the tenth (10th) anniversary date of its
grant.

6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant. Unless the Award Agreement expressly
provides otherwise, the Options shall be exercisable in accordance with the
following schedule:

Years After Exercisable Percentage Award Date of Shares Less than 1 0% 1 but
less than 2 25% 2 but less than 3 50% 3 but less than 4 75% 4 but less than 10
100%

6.6 Notice of Exercise and Payment. Options granted under this Article 6 shall
be exercised by the delivery of a written notice of exercise to the Company,
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares. The Option Price upon
exercise of any Option shall be payable to the Company in full either:

(a) in cash or its equivalent (included for this purpose, the proceeds from a
cashless exercise as permitted under Federal Reserve Board's Regulation T),

(b) by tendering (either actually or by attestation of ownership) previously
acquired Shares (Shares acquired on the open market or which have been held for
at least six (6) months) having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price,

(c) by any other means which the Committee determines to be consistent with the
Plan's purpose and applicable law, or

(d) by any combination of (a), (b), and (c).

As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall deliver to the Participant, in the Participant's
name, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).

6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable Federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

6.8 Termination of Employment. Except as set forth in Article 10 with respect to
the effect of a Change in Control or except as the Committee may otherwise
expressly provide in the Award Agreement evidencing an Option, the following
rules shall apply upon termination of the Participant's employment with the
Company and all Subsidiaries:

(a) Except as set forth in subsections (b), (c), and (d) below, in the event a
Participant ceases to be an Employee for any reason, any Option or unexercised
portion thereof granted under this Plan may be exercised, to the extent such
Option would have been exercisable by the Participant hereunder on the date on
which the Participant ceased to be an Employee, within three (3) months of such
date (seven (7) months in the event such termination occurs after the occurrence
of a Change in Control), but in no event later than the date of the expiration
of the term of the Option.

(b) In the event of termination of employment due to the death of the
Participant, each Option held by the Participant shall become exercisable in
full and may be exercised at any time prior to the expiration date of the Option
or within one (1) year after the date of the Participant's death, whichever
period is shorter.

(c) In the event of termination of employment due to the Disability of the
Participant, each Option held by the Participant may, to the extent exercisable
at the time of such termination, be exercised at any time prior to the
expiration date of the Option or within three (3) years after the date of the
Participant's termination of employment, whichever period is shorter.

(d) In the event of termination of employment due to the retirement of the
Participant on or after attaining age 55, all or a portion of each Option held
by the Participant, to the extent not then exercisable, shall become exercisable
in accordance with the schedule set forth below based upon one point for the
Participant's attained age and one point for each year of continuous service
with the Company or its Subsidiaries as of the date of retirement (including for
this purpose, continuous service with an entity prior to the date such entity
was acquired by the Company or an affiliate of the Company, but excluding any
service prior to January 1, 1975),

      At least 70 but less than 80 points 50% of each unvested option shall vest
      At least 80 but less than 90 points 75% of each unvested option shall vest
      At least 90 points 100% of each unvested option shall vest

and all Options held by the Participant to the extent then exercisable may be
exercised at any time prior to the expiration date of the Option or within three
(3) years after the date of the Participant's retirement, whichever period is
shorter.

(e) Notwithstanding anything in this Plan to the contrary, any ISO which is
exercised after the expiration of three (3) months following the cessation of
employment for any reason other than Disability or death or one (1) year after
the date of termination of employment due to Disability or death, shall be
treated as a NQSO.

6.9 Limited Transferability of Options. Except as provided below, no Option
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, otherwise than by will or by the laws of descent and
distribution. Further, all Options granted to a Participant under the Plan shall
be exercisable during his lifetime only by such Participant. Notwithstanding the
foregoing, the Committee may, in its discretion, authorize all or a portion of
the Options (other than Incentive Stock Options) granted to a Participant to be
on terms which permit transfer by such Participant to:

(a) the spouse, children or grandchildren of the Participant ("Immediate Family
Members");

(b) a trust or trusts for the exclusive benefit of such Immediate Family
Members; or

(c) a partnership in which such Immediate Family Members are the only partners,
provided that:

(1) there may be no consideration for any such transfer;

(2) the Award Agreement pursuant to which such Options are granted expressly
provides for transferability in a manner consistent with this Section 6.9; and

(3) subsequent transfers of transferred Options shall be prohibited except those
in accordance with Article 8.

Following transfer, any such Options shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, provided
that for purposes of Article 8 hereof the term "Participant" shall be deemed to
refer to the transferee. The provisions of Section 6 relating to the period of
exercisability and expiration of the Option shall continue to be applied with
respect to the original Participant, and the Options shall be exercisable by the
transferee only to the extent, and for the periods, set forth in said Section 6.

 

Article 7.

Stock Appreciation Rights

7.1 Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant Freestanding SARs, Tandem SARs, or any
combination of these forms of SARs. The Committee shall have complete discretion
in determining the number of SARs granted to each Participant (subject to
Article 4 herein) and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to such SARs. The Committee
shall designate, at the time of grant, the grant price of a Freestanding SAR
which grant price shall at least equal the Fair Market Value of a Share on the
date of grant of the SAR. The grant price of Tandem SARs shall equal the Option
Price of the related Option. Grant prices of SARs shall not subsequently be
changed by the Committee except pursuant to Section 4.3 hereof.

7.2 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.
Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (ii) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Option Price of the underlying ISO
and the Fair Market Value of the Shares subject to the underlying ISO at the
time the Tandem SAR is exercised; and (iii) the Tandem SAR may be exercised only
when the Fair Market Value of the Shares subject to the ISO exceeds the Option
Price of the ISO.

7.3 Exercise of Freestanding SARs. Freestanding SARs granted under this
Article 7 shall be exercisable at such times and be subject to such restrictions
and conditions as the Committee shall in each instance approve, which need not
be the same for each grant or for each Participant. Unless the Award Agreement
executed by the Participant expressly provides otherwise, the Freestanding SARs
shall be exercisable in accordance with the following schedule:

Years After Exercisable Percentage Award Date of SARs Less than 1 0% 1 but less
than 2 25% 2 but less than 3 50% 3 but less than 4 75% 4 but less than 10 100%

7.4 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the grant price, the term of the SAR, and such other provisions as
the Committee shall determine.

7.5 Term of SARs. The term of an SAR granted under the Plan shall be determined
by the Committee, in its sole discretion; provided, however, that unless
otherwise designated by the Committee, such term shall not exceed ten (10)
years.

7.6 Notice of Exercise and Payment of SAR Amount. An SAR granted under this
Article 7 shall be exercised by the delivery of a written notice of exercise to
the Company, setting forth the number of Shares with respect to which the SAR is
to be exercised. Upon exercise of an SAR, a Participant shall be entitled to
receive payment from the Company in an amount determined by multiplying:

(a) The excess of the Fair Market Value of a Share on the date of exercise over
the grant price; by

(b) The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.

7.7 Termination of Employment. Except as set forth in Article 10 with respect to
the effect of a Change in Control or except as the Committee may otherwise
expressly provide in the Award Agreement evidencing the SAR, the following rules
shall apply upon termination of the Participant's employment with the Company
and all Subsidiaries:

(a) Except as set forth in subsections (b), (c), and (d) below, in the event a
Participant ceases to be an Employee for any reason, any SAR or unexercised
portion thereof granted under this Plan may be exercised, to the extent such SAR
would have been exercisable by the Participant hereunder on the date on which
the Participant ceased to be an Employee, within three (3) months of such date
(seven (7) months in the event such termination occurs after the occurrence of a
Change in Control), but in no event later than the date of the expiration of the
term of the SAR.

(b) In the event of termination of employment due to the death of the
Participant, each SAR held by the Participant shall become exercisable in full
and may be exercised at any time prior to the expiration date of the SAR or
within one (1) year after the date of the Participant's death, whichever period
is shorter.

(c) In the event of termination of employment due to the Disability of the
Participant, each SAR held by the Participant may, to the extent exercisable at
the time of such termination, be exercised at any time prior to the expiration
date of the SAR or within three (3) years after the date of the Participant's
termination of employment, whichever period is shorter.

(d) In the event of termination of employment due to the retirement of the
Participant on or after attaining age 55, all or a portion of each SAR held by
the Participant, to the extent not then exercisable, shall become exercisable in
accordance with the schedule set forth below based upon one point for the
Participant's attained age and one point for each year of continuous service
with the Company or its Subsidiaries as of the date of retirement (including for
this purpose, continuous service with an entity prior to the date such entity
was acquired by the Company or an affiliate of the Company, but excluding any
service prior to January 1, 1975),

      At least 70 but less than 80 points 50% of each unvested SAR shall vest
      At least 80 but less than 90 points 75% of each unvested SAR shall vest
      At least 90 points 100% of each unvested SAR shall vest

and all SARs held by the Participant to the extent then exercisable may be
exercised at any time prior to the expiration date of the SAR or within three
(3) years after the date of the Participant's retirement, whichever period is
shorter.

7.8 Nontransferability of SARs. Except as otherwise provided in a Participant's
Award Agreement, no SAR granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution without the express written consent of
the Committee. Further, except as otherwise provided in a Participant's Award
Agreement, all SARs granted to a Participant under the Plan shall be exercisable
during his or her lifetime only by such Participant.

 

Article 8.

Beneficiary Designation

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Secretary of the Company, or such other person or entity designated by
the Company, during the Participant's lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant's death shall be paid
to the Participant's estate.

Article 9.

Rights of Employees

9.1 Employment.

(a) Nothing in the Plan shall interfere with or limit in any way the right of
the Company to terminate any Participant's employment at any time, nor confer
upon any Participant any right to continue in the employ of the Company or any
Subsidiary.

(b) For purposes of this Plan, absence from employment because of illness,
vacation, approved leaves of absence, and transfers of employment among the
Company and its Subsidiaries, shall not be considered to terminate employment or
to interrupt continuous employment.

9.2 Participation. No Employee shall have the right to be selected to receive an
Award under this Plan, or, having been so selected, to be selected to receive a
future Award.

 

Article 10.

Change in Control

10.1 Effect of Change in Control. Upon the occurrence of a Change in Control,
any and all Options and SARs granted hereunder shall become immediately
exercisable and remain exercisable until such Options and SARs expire or
terminate under the provisions of this Plan

10.2 Change in Control Not Approved by Incumbent Board. Upon the occurrence of a
Change in Control not approved by the Incumbent Board, any and all Options and
SARs granted hereunder shall become immediately exercisable and shall remain
exercisable throughout their entire term without regard to termination of
employment subsequent to such Change in Control.

Article 11.

Amendment, Modification, and Termination

11.1 Amendment, Modification, and Termination. The Board may at any time, and
from time to time, alter, amend, suspend or terminate the Plan in whole or in
part, subject to any requirement of stockholder approval imposed by applicable
law, rule or regulation.

11.2 Awards Previously Granted. No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award.

 

Article 12.

Withholding

12.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of the Plan.

12.2 Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, or upon any other taxable event arising as a result of
Awards granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax which would be
imposed on the transaction. All such elections shall be irrevocable, made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

 

Article 13.

Successors

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect merger,
consolidation, purchase of all or substantially all of the business and/or
assets of the Company or otherwise.

 

Article 14.

Legal Construction

14.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

14.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

14.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

14.4 Securities Law Compliance. Transactions under this Plan are intended to
comply with all applicable conditions of Rule 16b-3 or its successors under the
Exchange Act. To the extent any provision of the Plan or action by the Committee
fails to so comply, it shall be deemed null and void, to the extent permitted by
law and deemed advisable by the Committee.

14.5 Governing Law. To the extent not preempted by Federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Delaware.